GREEN, Judge:
I concur with the conclusion reached by Judge Snyder, that the judgment of the circuit court should he affirmed, though there are portions of his views in his opinion, in which I do not concur.
*498Woods, Judge:
The defendant has assigned as grounds of error:
First. — That there was no evidence tending to show there . was any violation of the Act of the Legislature of this State in regard to the sale of “spirituous liquors, wines, porter, ale, beer and drinks of like nature.”
Second. — There was no proof tending to show that the article sold contained any spirituous liquor, wine, porter, ale, beer and drinks of like nature.
Third. — There was no proof, that the article sold was to be used as a beverage, but the evidence shows, that it was sold for culinary purposes.
Fourth. — There is no law in this State, requiring any one to take out a State license for the sale of “essence of cinnamon,” nor is it included in the articles designated as “spirituous liquors, wine, porter, ale, beer or drinks of like nature.”
The certificate of facts shows, that the defendant within one year before the finding of the indictment, at his store in Harrisville in Ritchie county sold to one Henry Mathers one bottle of essence of cinnamon for the price of ten cents, of which said Mathers and one Snodgrass each drank a part, and the residue was carried away; and that the essence of cinnamon affected the witness so he could- not see after night.
It was further proved by the defendant that before he sold the witness the bottle of essence of cinnamon, he asked him if he wanted it to drink telling him if he did, he could not have it, but being told he wanted it for cooking purposes, he sold it to him. These were all the facts proved.
If essence of cinnamon be included in the terms, “spirituous liquors, wines, porter, ale, beer, or drinks of like nature,” the use made or intended to be made of it by the purchaser is immaterial, for it is the unlawful sale of the pi’ohibited article, which constitutes the statutory offence of selling without having obtained a State license to do so. Thei’e is nothing in the legislative history of Virginia or of this State to indicate that essence of cinnamon, or any of the other essences, extracts or tinctures known to pharmacists, has ever been regarded ás a drink of any kind, or that the same was ever supposed to be included in any of the *499drinks, tor the sale of which a State license was ever required. There is no fact proved in this record, from which the court or jury could infer, that essence of cinnamon is composed in whole or in part oí spirituous liquor, wine, porter, ale, beer, or any other drink oí like nature, or that it is any mixture or preparation known as bitters or otherwise, which will produce intoxication; and in the absence of prooí on this subject this Court can not take judicial notice of the ingredients entering into the composition of essence of cinnamon.
I am therefore of opinion, that the facts proved were insufficient to support the verdict, and that the court erred in overruling the motion of the defendant to set the same aside and award him a new trial, and that for this error the judgment of the circuit court should be reversed, the verdict set aside, and the case remanded for a new trial.
Johnson, President, concurred with Judge Woods.
AEEIRMED.